DETAILED ACTION
This action is in response to amendment filed on 11/02/2022. Claims 1, 4, 8, 11, 15 and 17 have been amended. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 20210208249)  in view of Ruff et al (US 20030076485) and in further view of Hesch et al (CN 108627848).
Regarding claim 1, LIU et al disclose a method of detecting an object, comprising: 
generating an electrical signal at a photodetector in response to a reflected light beam received at the photodetector, the reflected light beam being a reflection of a chirp signal from the object (paragraph 48, lines 1-14), but does not explicitly disclose wherein a bandwidth of the electrical signal is the same as a bandwidth of the chirp signal. However, Ruff et al disclose the limitation, at least see paragraph 13, lines 1-12. It would have been obvious to modify the teaching of LIU et al to include wherein a bandwidth of the electrical signal is the same as a bandwidth of the chirp signal to provide a better optical laser output signal directed toward a target;
partitioning the electrical signal into a plurality of channels (paragraph 56, lines 1-12), but does not explicitly disclose partitioning the electrical signal by frequency. However, Hesch et al disclose the limitation, at least see claim 6. It would have been obvious to modify the teaching of LIU et al to include wherein partitioning the electrical signal by frequency into a plurality of channels to prevent switch signal; 
converting the electrical signal within a selected channel from an analog signal to a digital signal, at an analog-to-digital converter (paragraph 88, lines 1-4); and 
determining, at a processor, a parameter of the object from the digital signal in the selected channel (paragraph 138, lines 1-2).  
Regarding claim 2, LIU et al disclose the limitations indicated above and further disclose wherein each channel of the plurality of channels has a channel bandwidth, wherein the channel bandwidths, in combination, span the bandwidth of the electrical signal (paragraph 208, lines 1-8).  
Regarding claim 3, LIU et al disclose the limitations indicated above and further comprising providing the plurality of channels to at least two comb filters (paragraph 114, lines 1-5).  
Regarding claim 4, LIU et al disclose the limitations indicated above and further disclose wherein the plurality of channels are distributed amongst the at least two comb filters by frequency (paragraph 114, lines 1-5).  
Regarding claim 5, LIU et al disclose the limitations indicated above and further disclose wherein at least one of the at least two comb filters includes a plurality of outputs, each output associated with a respective channel, further comprising coupling an output from a selected channel to an analog- to-digital converter associated with the selected channel and providing the electrical signal within the selected channel to its associated analog-to-digital converter via the output (paragraph 114, lines 1-5).  
Regarding claim 6, LIU et al disclose the limitations indicated above and further comprising generating a digital channel signal at each analog-to-digital converter, combining the digital channel signals, and determining the parameter of the object from the combined digital channel signals (paragraph 114, lines 1-5).  
Regarding claim 7, LIU et al disclose the limitations indicated above and further disclose wherein the analog-to-digital converter associated with the selected channel is configured to operate over the bandwidth of the selected channel (paragraph 101, lines 1-8).  
Regarding claim 8, LIU et al disclose a Lidar system, comprising: 
a photodetector configured to generate an electrical signal in response to a reflected light beam received at the photodetector, the reflected light beam being a reflection of a chirp signal from an object (paragraph 48, lines 1-14), but does not explicitly disclose wherein a bandwidth of the electrical signal being the same as a bandwidth of the chirp signal. However, Ruff et al disclose the limitation, at least see paragraph 13, lines 1-12. It would have been obvious to modify the teaching of LIU et al to include wherein a bandwidth of the electrical signal is the same as a bandwidth of the chirp signal to provide a better optical laser output signal directed toward a target;
a spectrum analyzer including: a power divider configured to partition the electrical signal into a plurality of channels (paragraph 56, lines 1-12), but does not explicitly disclose partitioning the electrical signal by frequency. However, Hesch et al disclose the limitation, at least see claim 6. It would have been obvious to modify the teaching of LIU et al to include wherein a power divider configured to partition the electrical signal by frequency into a plurality of channels to prevent switch signal; 
an analog-to-digital converter configured to convert the electrical signal within a selected channel from an analog signal to a digital signal (paragraph 88, lines 1-4); 
a comb filter for configured to provide output from the selected channel of the power divider to the analog-to-digital converter (paragraph 114, lines 1-6); and 
a processor configured to determine a parameter of the object from the digital signal in the selected channel (paragraph 138, lines 1-2).  
Regarding claim 9, LIU et al disclose the limitations indicated above and further disclose wherein each channel of the plurality of channels has a channel bandwidth and the channel bandwidths, in combination, span a bandwidth of the electrical signal (paragraph 208, lines 1-8).  
Regarding claim 10, LIU et al disclose the limitations indicated above and further disclose wherein the photodetector is a component of a photonic chip that generates the chirp signal.  
Regarding claim 11, LIU et al disclose the limitations indicated above and further disclose wherein the power divider distributes the plurality of channels amongst the at least two comb filters by frequency (paragraph 114, lines 1-5).  
Regarding claim 12, LIU et al disclose the limitations indicated above and further disclose wherein at least one of the at least two comb filters includes a plurality of outputs, each output associated with a respective channel and coupled to an associated analog-to-digital converter, the output configured to provide the electrical signal within the selected channel to its associated analog-to-digital converter (paragraph 118, lines 1-5).  
Regarding claim 13, LIU et al disclose the limitations indicated above and further disclose wherein the plurality of analog-to- digital converters generate a plurality of digital signals and the processor is further configured to combine the plurality of digital signals and determine the parameter of the object from the combined plurality of digital signals (paragraph 114, lines 1-5).  
Regarding claim 14, LIU et al disclose the limitations indicated above and further disclose wherein the analog-to-digital converter associated with a selected channel is configured to operate over the bandwidth of the selected channel (paragraph 101, lines 1-8).  
Regarding claim 15, LIU et al disclose a Lidar system, comprising: 
a photonic chip configured to generate a chirp signal and receive a reflected light beam that is a reflection of the chirp signal from an object, the chirp signal having an associated bandwidth (paragraph 48, lines 1-14);
a photodetector of the photonic chip configured to generate an electrical signal in response to receiving the reflected light beam (paragraph 48, lines 1-14), but does not explicitly disclose wherein a bandwidth of the electrical signal being the same as the bandwidth of the chirp signal. However, Ruff et al disclose the limitation, at least see paragraph 13, lines 1-12. It would have been obvious to modify the teaching of LIU et al to include wherein a bandwidth of the electrical signal is the same as a bandwidth of the chirp signal to provide a better optical laser output signal directed toward a target;  
a spectrum analyzer including: a power divider configured to partition the electrical signal into a plurality of channels (paragraph 56, lines 1-12), but does not explicitly disclose partitioning the electrical signal by frequency. However, Hesch et al disclose the limitation, at least see claim 6. It would have been obvious to modify the teaching of LIU et al to include wherein a power divider configured to partition the electrical signal by frequency into a plurality of channels to prevent switch signal;
an analog-to-digital converter configured to convert the electrical signal within a selected channel from an analog signal to a digital signal (paragraph 88, lines 1-4);  
20a comb filter configured to provide the output from the selected channel of the power divider to the analog-to-digital converter (paragraph 114, lines 1-6); and 
a processor configured to determine a parameter of the object from the digital signal in the selected channel (paragraph 138, lines 1-2).  
Regarding claim 16, LIU et al disclose the limitations indicated above and further disclose wherein each channel of the plurality of channels has a channel bandwidth and the channel bandwidths, in combination, span the bandwidth of the electrical signal (paragraph 208, lines 1-8). 
Regarding claim 17, LIU et al disclose the limitations indicated above and further disclose wherein the power divider distributes the plurality of channels amongst the at least two comb filters by frequency (paragraph 114, lines 1-5).  
Regarding claim 18, LIU et al disclose the limitations indicated above and further disclose wherein at least one of the at least two comb filters includes a plurality of outputs, each output associated with a respective channel and coupled to an associated analog-to-digital converter, the output configured to provide the electrical signal within the selected channel to its associated analog-to-digital converter (paragraph 114, lines 1-5).  
Regarding claim 19, LIU et al disclose the limitations indicated above and further disclose wherein the plurality of analog-to- digital converts generate a plurality of digital signals and the processor is further configured to combine the plurality of digital signals and determine the parameter of the object from the combined plurality of digital signals (paragraph 114, lines 1-5).  
Regarding claim 20, LIU et al disclose the limitations indicated above and further disclose wherein the analog-to-digital converter associated with a selected channel is configured to operate over the bandwidth of the selected channel (paragraph 101, lines 1-8).

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on M-F 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M ALHARBI/Primary Examiner, Art Unit 3663